Title: To James Madison from Joseph Jones, 2 November 1789
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[Rich]mond 2d. Novr. 1789.
My excursions during the sickly season deprived me of the pleasure of continuing our correspondence which should have been sooner resumed on my part after my return had I not expected on the adjournment of congress you wod. have left N. York—but hearing you were not returned to Virginia I take occasion by Mr. Griffin to drop you a few lines. The Assembly are as usual moving slowly in the public business slower than I think they would have done but for Mr. E Randolphs indisposition the last week which disabled him from attending the house for some days. He is now better and will be in condition this week to Prosecute a measure he has brot. forward respecting our code of laws—the intention appears to me to be not only a compilation of the laws in force but to reenact the ancient British statutes that are deemed in force here that apply to our situation and repeal all others—to reduce to one act the Parts of laws on the same subject—to make some changes in some of the existing acts—to incorporate into the acts such improvements as the later British statutes have made to the ancient acts in force here where they shall be deemed usefull, and to affix to each law a period for its commencement instead of the present period of its passage. These are I think the outlines of the plan or nearly so—whether the friends to the measure will be able to carry it through the legislature this Session is doubted by many. All seem to admit the necessity of a compilation but there are those who are averse to the great changes they conceive the plan contemplates, of this number I think H——y is one. As it is probable Ra—d—ph will not be a member the ensuing Session he will no doubt make every effort to forward it the present. It is also in contemplation to propose the calling a convention to revise our state constitution. The vacancies expected in the Judiciary by the appointments of the general goverment have brot. forward many names and some applications to supply the vacancies and to supply the vacancies in the Executive I hear twelve or fifteen are mentioned. Yesterday in the house of Delegates it was decided in consequence of a letter from Griffin on the subject, that he had vacated his seat at the board by accepting the Indian commission Which will I suppose determine him to discontinue his seat at the board notwithstanding his having taken it the day before. H——y and R——ph both declared they thought the law agt. him but that as soon as the Indian appointment terminated he wod. be eligible and might and they doubted not wod. be re:elected. I had requested Mr. Dawson in the fall when going to Philadelphia to send you £25 he was to receive for me which he informed he complied with. Do you not intend to Orange before the next Session of Congress and about what time do you intend being there. I a[m] Yr. friend & [serv]t
Jo[s: Jones]
